19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 1 of
                                        15




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: February 12, 2021.

                                                                    __________________________________
                                                                              TONY M. DAVIS
                                                                    UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
 In re:                                                §         Chapter 11
                                                       §
 WC 56 EAST AVENUE, LLC                                §         Case No. 19-11649-tmd
                                                       §
          Debtor                                       §

                    ORDER CONFIRMING DEBTOR’S SECOND AMENDED
                   CHAPTER 11 PLAN OF REORGANIZATION, AS MODIFIED

          On February 11, 2021, the Court conducted a hearing to consider confirmation of the

 Debtor’s Second Amended Chapter 11 Plan of Reorganization, as Modified (the “Plan”)1

 [Doc. 2802] filed by WC 56 East Avenue, LLC, the debtor and debtor in possession in the above-

 captioned bankruptcy case (the “Debtor”); and this Court previously having approved the

 Debtor’s Amended Disclosure Statement for Debtor’s Second Amended Plan of Reorganization

 [Doc. 230] (the “Disclosure Statement”) and approved the solicitation procedures related to the

 Disclosure Statement, in this case pursuant to the Order (1) Approving the Disclosure Statement

 1
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.
 2
  As modified by that certain Order Granting Motion of Debtor Pursuant to Bankruptcy Rule 3019 Determining that
 Modification of Plan of Reorganization Does Not Adversely Change Treatment of Any Creditor or Interest Holder
 [Doc. 276] (the “Modification Order”).



 037546-94063/4831-2376-6746.9                                                                        Page 1
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 2 of
                                        15



 and (2) Fixing Time for Filing Objections and Acceptances or Rejections of Plan, Combined with

 Notice Thereof entered on December 30, 2020 [Doc. 233] (the “Solicitation Order”); and the

 Debtor having served the Disclosure Statement and related solicitation materials pursuant to the

 Solicitation Order as set forth in the Certificate of Mailing [Doc. 260] (the “Certificate of

 Mailing”); and the Debtor having filed the Plan Supplement on February 11, 2021 [Doc. 270] (as

 may be further amended or supplemented, the “Plan Supplement”); and the Debtor having filed a

 summary of the ballots received, indicating how each class and claimant voted, on February 3,

 2021 [Doc. 261] (the “Ballot Summary”); and this Court having held a hearing on February 11,

 2021 to consider confirmation of the Plan (the “Confirmation Hearing”). Based on the evidence

 presented, the arguments and representations of counsel, the settlement and compromise with

 Lender as embodied in the Plan, and the entire record in this bankruptcy case, the Court has

 determined that the Plan satisfies the applicable provisions of the Bankruptcy Code and should

 therefore be confirmed.

                       I. FINDINGS OF FACT AND CONCLUSIONS OF LAW

        A.      Introduction. On December 29, 2020, the Debtor filed the Disclosure Statement
 and Plan. The Disclosure Statement and Plan, along with other solicitation materials, were
 provided to all creditors, equity holders, the Debtor, and any other party in interest as provided in
 Bankruptcy Rule 3017(d) in compliance with the Solicitation Order.

         B.     Jurisdiction and Venue. The Court has jurisdiction over this matter under 28
 U.S.C. §§ 157 and 1334. Confirmation of the Plan is a core matter under 28 U.S.C. § 157(b).
 Venue is proper in the Court under 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding
 within the meaning of 28 U.S.C. § 157(b)(2)(L). This matter arises under the Bankruptcy Code,
 and jurisdiction is vested in this Bankruptcy Court to enter a final order by virtue of 28 U.S.C. §
 1334(a) and (b), 28 U.S.C. §§ 151, 157(a) and (b)(1), and the Standing Order of Reference in this
 District. These Findings of Fact and Conclusions of Law are being entered pursuant to
 Bankruptcy Rules 7052, 9014 and 9019.

         C.      The Bankruptcy Case. On December 2, 2019 (the “Petition Date”), the Debtor
 filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

         D.     Solicitation and Related Matters. On December 30, 2020 the Court entered the
 Solicitation Order. Pursuant to the Solicitation Order, counsel for the Debtor mailed, by first


 037546-94063/4831-2376-6746.9                                                                Page 2
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 3 of
                                        15



 class mail, a copy of the Disclosure Statement, Plan, the Solicitation Order, and a ballot
 conforming with Official Bankruptcy Form 14, to all creditors, equity holders, the Debtor, and
 any other party in interest as provided in Bankruptcy Rule 3017(d). On February 3, 2021, counsel
 for the Debtor filed the Certificate of Mailing with the Court reflecting such mailing. The Debtor
 is conclusively determined to have provided all creditors, equity holders, the Debtor, and any
 other party in interest as provided in Bankruptcy Rule 3017(d) with adequate and sufficient notice
 under the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and orders of this Court, and
 such notice apprised the parties receiving the same of the Plan and information and deadlines in
 the Solicitation Order. The Disclosure Statement provided holders of interests entitled to vote on
 the Plan with adequate information to make an informed decision as to whether to vote to accept
 or reject the Plan in accordance with section 1125(a)(1) of the Bankruptcy Code. The Disclosure
 Statement (including all exhibits thereto) and the Solicitation Order provided holders of interests
 and other parties in interest, respectively, with sufficient notice of the injunction and release
 provisions contained in Article 9 of the Plan, in satisfaction of the requirements of Bankruptcy
 Rule 3016(c). The Debtor formulated the Plan and solicited acceptances thereon in good faith
 and pursuant to, and in accordance with, the Solicitation Order, the Bankruptcy Code, the
 Bankruptcy Rules, and the Local Rules, and the Debtor is entitled to the full protections afforded
 under section 1125(e) of the Bankruptcy Code. Notice of the Confirmation Hearing was adequate
 pursuant to Bankruptcy Rules 2002 and 3020.

         E.     Impairment of Claims and Results of Voting on Plan. The Solicitation Order
 established the deadline to vote to accept or reject the Plan as February 1, 2021 at 5:00 p.m.
 (prevailing Central time). Holders of claims in Class 3 (Allowed Equity Interests) are unimpaired
 under the Plan, and, accordingly, under section 1126(f) of the Bankruptcy Code, holders of claims
 in this class are conclusively presumed to have accepted the Plan. The Plan impairs Class 1
 (Lender) and Class 2 (Allowed Unsecured Claims). The classification and treatment of claims
 and interests and implementation procedures contained in the Plan comply with the Bankruptcy
 Code and are reasonable and appropriate. On February 3, 2021, the Debtor filed the Ballot
 Summary. The voting results in the Ballot Summary are incorporated herein by reference and are
 adopted by the Court as findings of fact. On February 11, 2021, the Lender filed its Agreed
 Motion Pursuant to Bankruptcy Rule 3018(A) to Change Votes Relating to Debtor’s Chapter 11
 Plan Of Reorganization, as Modified (“Motion to Change Votes”). The Court granted the
 Motion to Change Votes and after giving effect to such ruling, Classes 1 and 2 voted 100% to
 accept the Plan. Class 3 was not entitled to vote and deemed to accept the Plan.

         F.      Executory Contracts and Unexpired Leases. The Plan provides that the Debtor
 shall be deemed to have rejected each executory contract and unexpired lease to which it is a
 party, unless such contract or lease (a) was previously assumed or rejected by the Debtor, or (b) is
 set forth in a schedule, as an executory contract or unexpired lease to be assumed, filed as part of
 the Plan Supplement. The rejection of the executory contracts and unexpired leases reflects the
 sound business judgment of the Debtor and is reasonable and in the best interest of the estate.

        G.     Compromises. The Plan implements the terms and conditions of a settlement and
 compromise with the Lender (the “Compromise”) as described in the Plan. The Plan constitutes a
 motion to compromise controversy pursuant to Bankruptcy Rule 9019, and seeks approval of the
 Compromises as incorporated in the Plan. The Court has considered the factors for determining
 whether to approve the settlement embodied in the Compromise. Those factors include (a) the


 037546-94063/4831-2376-6746.9                                                               Page 3
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 4 of
                                        15



 probability of success in the litigation, with due consideration for the uncertainty in fact and law;
 (b) the complexity and likely duration of the litigation and the expense attendant to it; (c) the
 difficulty in collecting any judgment; and (d) the paramount interests of creditors, with proper
 deference to their reasonable views of the settlement. The evidence presented at the Confirmation
 Hearing in support of the Compromise more than satisfies the applicable evidentiary standard for
 approval of a compromise in bankruptcy. The Compromise constitutes a comprehensive
 resolution of the disputes between the Debtor and the Lender, and fairly resolves all of the
 relevant claims and issues among those parties. The terms of the Compromise and the Plan are the
 result of active arms’ length negotiations among the Debtor and the Lender. The Compromise
 eliminates complex and expensive litigation and maximizes the distributions to the parties under
 the Plan. The terms of the Compromise fall well above the lowest point in the range of
 reasonableness. In addition, no objections to the Compromise was filed with the Bankruptcy
 Court. The settlement embodied in the Compromise is fair and equitable, and in the best interest
 of the Debtor’s estates, its creditors, and other parties in interest.

          H.        Confirmation Requirements.

                1.      Sections 1129(a)(1)-(2) (Compliance with the Bankruptcy Code). The
 Plan complies with the applicable provisions of the Bankruptcy Code. The requirements of
 section 1129(a)(1) of the Bankruptcy Code are therefore satisfied. The Debtor has complied with
 the terms of the Solicitation Order and the applicable provisions of the Bankruptcy Code. The
 requirements of section 1129(a)(2) of the Bankruptcy Code are therefore satisfied.

                2.     Section 1129(a)(3) (Plan Proposed in Good Faith). The Plan has been
 proposed in good faith and not by any means forbidden by law as required by section 1129(a)(3)
 of the Bankruptcy Code. The Debtor has proposed the Plan with the legitimate and honest
 purpose of implementing the Compromises and making distributions to its creditors and the
 holders of Allowed Equity Interests. The Plan has not been proposed by any means forbidden by
 law. The Plan fairly achieves a result consistent with the objectives and purposes of the
 Bankruptcy Code. The Plan is the result of good faith, arms-length negotiations by the Debtor.

               3.      Section 1129(a)(4) (Disclosure and Approval of Payments). Any
 payment made or to be made by the Debtor, for services or for costs and expenses in or in
 connection with the Chapter 11 Case, or in connection with the Plan and incident to the case, has
 been approved by, or is subject to the approval of the Bankruptcy Court as reasonable, as required
 by section 1129(a)(4) of the Bankruptcy Code.

                4.     Section 1129(a)(5) (Disclosure of Management and Payments to
 Insiders). As required by section 1129(a)(5) of the Bankruptcy Code, the Debtor has proposed
 that current manager of the Debtor shall continue in its position. The continuance of the
 incumbent manager to serve in their current capacities is consistent with the interests of creditors,
 equity holders and with public policy.

                 5.     Section 1129(a)(6) (Regulatory Rate Approval). The Plan does not
 provide for a “rate change” as contemplated by section 1129(a)(6) of the Bankruptcy Code, and
 therefore, section 1129(a)(6) does not apply to the Plan.




 037546-94063/4831-2376-6746.9                                                                Page 4
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 5 of
                                        15



                6.      Section 1129(a)(7) (Best Interest of Creditors Test). Based on the
 liquidation analysis performed on behalf of the Debtor, with respect to each impaired class of
 claims or equity interests, (a) each holder of a claim or equity interest of such class has either
 accepted the Plan, or (b) will receive or retain under the Plan on account of such claim or equity
 interest, property of a value, as of the Effective Date, that is not less than the amount that the
 holder would so receive or retain if the Debtor was liquidated under chapter 7 of the Bankruptcy
 Code. The requirements of section 1129(a)(7) of the Bankruptcy Code are therefore satisfied

                7.      Section 1129(a)(8) (Acceptance of Plan by All Classes). Section
 1129(a)(8) of the Bankruptcy Code requires that, with respect to each class of claims or interests,
 such class has either accepted the plan or is not impaired under the plan. As depicted in the Ballot
 Summary, all classes of claims and equity interests who were entitled to vote on the Plan either
 voted to accept the Plan or are deemed to have accepted the Plan, and therefore, the requirements
 of section 1129(a)(8) of the Bankruptcy Code are satisfied. Alternatively, to the extent the
 requirements of section 1129(a)(8) of the Bankruptcy Code have not been satisfied, the Plan
 meets the cramdown requirements of section 1129(b) of the Bankruptcy Code.

                 8.      Section 1129(a)(9) (Payment of Priority Claims). Section 1129(a)(9) of
 the Bankruptcy Code provides for the treatment of claims entitled to priority under sections
 507(a)(l)-(8) of the Bankruptcy Code. Under section 1129(a)(9)(A) of the Bankruptcy Code,
 holders of section 507(a)(2) and (a)(3) claims must receive cash equal to the allowed amount of
 such claim. Section 1129(a)(9)(B) provides that, except to the extent the holder of a claim has
 otherwise agreed to a different treatment, holders of section 507(a)(1) and (a)(4)-(a)(7) claims
 must receive deferred cash payments of a value equal to the allowed amount of such claims if the
 class has accepted the Plan or, if not, cash equal to the allowed amount of such claim. Under
 section 1129(a)(9)(C)-(D) of the Bankruptcy Code, holders of claims under section 507(a)(8) or
 secured tax claims must receive regular installment payments in cash, (a) of a total value, as of the
 effective date of the plan, equal to the allowed amount of such claim; (b) over a period ending not
 later than 5 years after the date of the order for relief under sections 301, 302 or 303; and (iii) in a
 manner not less favorable than the most favored nonpriority unsecured claim provided for by the
 Plan. Except to the extent that a Holder of a Priority Tax Claim agrees to less favorable
 treatment, pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, on the later of (a) the
 Distribution Date or (b) the date such Priority Tax Claim becomes an Allowed Priority Tax
 Claim, each Holder of an Allowed Priority Tax Claim shall receive in full satisfaction, settlement,
 release, and discharge of and in exchange for such Allowed Priority Tax Claim, (x) Cash equal to
 the unpaid portion of such Allowed Priority Tax Claim or (y) such other treatment as to which the
 Debtor and such Holder shall have agreed upon in writing. The Holder of an Allowed Priority Tax
 Claim will not be entitled to receive any payment on account of any penalty arising with respect
 to or in connection with the Allowed Priority Tax Claim. Any such Claim or demand for any such
 penalty will be subject to treatment in Class 2. The requirements of section 1129(a)(9) of the
 Bankruptcy Code are satisfied.

                  9.    Section 1129(a)(10) (At Least One Impaired Class Has Accepted the
 Plan). Section 1129(a)(10) of the Bankruptcy Code provides that if one or more classes of claims
 is impaired under a plan, at least one class must have accepted the plan, without including any
 votes of insiders. Impaired Classes 1 and 2 voted 100% to accept the Plan. The Plan therefore
 satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.


 037546-94063/4831-2376-6746.9                                                                  Page 5
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 6 of
                                        15



                 10.     Section 1129(a)(11) (Feasibility).         The Plan provides for the
 implementation of the Compromise, the payments of claims and distributions to equity by the
 Debtor or the Reorganized Debtor, as the case may be. Section 1129(a)(11) requires that
 “[c]onfirmation of the plan is not likely to be followed by the liquidation . . . of the debtor . . .
 unless such liquidation or reorganization is proposed in the plan.” 11 U.S.C. § 1129(a)(11). The
 Plan does propose a reorganization, and accordingly, the Plan complies with section 1129(a)(11)
 of the Bankruptcy Code. All payments that are required under the Bankruptcy Code and the Plan
 can be feasibly made. Further, none of the payments or actions contemplated in the Plan are
 dependent on the occurrence of any unlikely contingent event. The structure of the Plan and
 mechanisms for implementation of the Plan are reasonable and appropriate, and the Debtor is able
 to pay (or reserve for) all of the payments required to be made on the Effective Date of the Plan.

                11.    Section 1129(a)(12) (Payment of Fees). The Plan provides for the
 payment of all fees payable under 28 U.S.C. § 1930 in compliance with section 1129(a)(12) of the
 Bankruptcy Code.

                12.  Section 1129(a)(13) (Retiree Benefits). Section 1129(a)(13) of the
 Bankruptcy Code is not applicable to the Plan as there are no retiree benefits at issue with respect
 to the Debtor.

                 13.     Section 1129(a)(14) (Domestic Support Obligations). The Debtor is not
 required to pay a domestic support obligation, either under a judicial or administrative order or by
 statute, and therefore section 1129(a)(14) of the Bankruptcy Code is inapplicable

              14.     Section 1129(a)(15) (Objection to Plan Confirmation by a Holder of an
 Unsecured Claim). The Debtor is not and individuals, and, therefore, section 1129(a)(15) of the
 Bankruptcy Code is inapplicable.

                 15.    Section 1129(a)(16) (Restrictions on Transfers of Property by
 Nonprofit Entities). The Debtor is a moneyed, business, or commercial corporation or trust, and,
 therefore, section 1129(a)(16) of the Bankruptcy Code is inapplicable.

                  16.    Section 1129(b) (Unfair Discrimination). Under section 1129(b) of the
 Bankruptcy Code, the court “shall confirm the plan…if the plan does not discriminate unfairly,
 and it is fair and equitable, with respect to each class of claims or interest that is impaired under,
 and has not accepted, the plan.” 11 U.S.C. § 1129. For purposes of section 1129(b) of the
 Bankruptcy Code, the Plan is fair and equitable to the extent that the holder of any claim or
 interest that is junior to the claims of such class will not receive or retain under the plan on
 account of such junior claim or interest any property. See 11 U.S.C. § 1129(b)(2)(B)(ii) and
 (C)(ii). All classes that were entitled to vote on the Plan either voted in favor of the Plan or are
 conclusively presumed to have accepted the Plan. If it is determined, however, that a class of
 claims or equity interests did not accept the Plan or are conclusively presumed to have rejected
 the Plan, the Plan is fair and equitable with respect to the holders of claims or equity interests in
 such class. Therefore, the Plan meets the cramdown requirements under section 1129(b) of the
 Bankruptcy Code.




 037546-94063/4831-2376-6746.9                                                                 Page 6
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 7 of
                                        15



                17.    Section 1129(d) (Tax or Securities Avoidance). The primary purpose of
 the Plan is not avoidance of taxes or avoidance of the requirements of section 5 of the Securities
 Act of 1933, and there has been no objection filed by any governmental unit asserting such
 purpose. Therefore, the Plan complies with section 1129(d) of the Bankruptcy Code.

                 18.    Resolution of Objection of Travis County. The legal, equitable, and
 contractual rights of Travis County are unaltered by the Plan or Confirmation Order. The Debtor
 shall continue to pay or dispute the taxes owed to Travis County in the ordinary course of
 business as if the Chapter 11 Case had never been commenced. The lien rights of Travis County
 are hereby preserved. The Debtor’s right to contest ownership of the .252 acre property is
 preserved.

                  19.   Resolution of Objection of Comptroller. Notwithstanding any term in the
 Plan or this Confirmation Order to the contrary: (i) the setoff rights of the Texas Comptroller of
 Public Accounts (the “Comptroller”) are preserved under § 553 of the Bankruptcy Code; (ii)
 pursuant to § 503(b)(1)(D) of the Bankruptcy Code, the Comptroller shall not be required to file a
 request for payment of any amounts coming due post-petition; (iii) any and all tax liabilities owed
 by Debtor to the Comptroller, including those resulting from audits, shall be determined, resolved,
 and paid under and in accordance with the laws of the State of Texas; (iv) all matters involving
 Debtor’s liabilities to the Comptroller shall be resolved in accordance with the processes and
 procedures provided by Texas law, including prosecution in Texas state courts; (v) Debtor shall
 not request relief from this bankruptcy court with regard to any matters involving Debtor’s
 liabilities to the Comptroller; and (vi) the bankruptcy shall have no effect on the Comptroller’s
 rights as to non-Debtor third parties.

        A.      Modification. On February 11, 2021, the Debtor filed a Motion For Order
 Pursuant To Bankruptcy Rule 3019 Determining That Modification Of Plan Of Reorganization
 Does Not Adversely Change Treatment Of Any Creditor Or Interest Holder [Doc. 269] (the
 “Modification”). The Court has reviewed the Modification, and finds that it is not material and
 does not require re-solicitation of the Plan and should be granted.

        B.      Releases. The releases contained in Article 9 of the Plan for the benefit of the
 Released Parties are consistent with and permissible under applicable law.

         C.     Oral Findings of Fact and Conclusions of Law. The Court’s oral findings of
 fact and conclusions of law on the record at the Confirmation Hearing are incorporated herein by
 reference.

         D.     Findings of Fact as Conclusions of Law and Vice Versa. To the extent that any
 provision designated herein as a finding of fact is more properly characterized as a conclusion of
 law, or vice versa, it is adopted as such.

         E.    Objections Overruled. To the extent any objection to Confirmation of the Plan
 has not been withdrawn, it is overruled.

           F.       Confirmation Hearing Record.     The record of the Confirmation Hearing is
 closed.



 037546-94063/4831-2376-6746.9                                                              Page 7
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 8 of
                                        15



                                 II. CONFIRMATION OF PLAN

           Based on the foregoing findings of fact and conclusions of law, IT IS HEREBY

 ORDERED that the Plan (as modified) is CONFIRMED and APPROVED in its entirety. A copy

 of the Plan incorporating the Plan modification is attached to this Order as Exhibit A; and it is

 further

           ORDERED that each term and provision of the Plan Supplement, and such other

 certificates, documents, and instruments that may be necessary or appropriate to effectuate the

 transactions contemplated thereunder and in the Plan (collectively, the “Plan Documents”), and

 the terms and conditions thereof, are APPROVED. The Debtor, the Reorganized Debtor and the

 non-debtor parties to the Compromise are authorized to modify the Plan Documents without

 further order of the Court to the extent necessary to correct typographical, grammatical, and other

 errors and to make any changes required or appropriate to implement, effectuate, and consummate

 the Plan, the Plan Documents, the terms of this Order, and the transactions respectively

 contemplated thereunder; provided, however, that any modifications must be non-material, and

 must otherwise be consistent with, and not barred by, the Plan. The Debtor, the Reorganized

 Debtor and the non-debtor parties to the Compromise are authorized to execute and deliver the

 Plan Documents as required and directed by the Plan. On and after the Effective Date and as

 executed by the Debtor or the Reorganized Debtor, as applicable, the terms and conditions of the

 Plan Documents shall be effective and enforceable as provided for therein; and it is further

           ORDERED that all objections to confirmation of the Plan not withdrawn or otherwise

 resolved at or before the Confirmation Hearing are expressly overruled; and it is further

                                 Effects of Confirmation of the Plan

           ORDERED that the Effective Date of the Plan shall be the first business day after entry of

 this Order on which (a) the conditions to the Plan’s effectiveness set forth therein have been


 037546-94063/4831-2376-6746.9                                                                  Page 8
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 9 of
                                        15



 satisfied or waived and (b) no stay of this Order is in effect, and upon the occurrence of the

 Effective Date of the Plan, the Debtor shall file a notice on the docket in this bankruptcy case

 reflecting that such Effective Date has occurred; and it is further

          ORDERED that, pursuant to § 1141 of the Bankruptcy Code, on the Effective Date, the

 Plan and each of its provisions shall be binding upon and inure to the benefit of: the Debtor, all

 present and former Holders of Claims against and Equity Interests in the Debtor, their respective

 successors and assigns, including the Reorganized Debtor, all other parties-in-interest in the

 Chapter 11 Case (irrespective of whether such Claims or Interests are deemed to have accepted

 the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,

 discharges, and injunctions described in the Plan, each Entity acquiring property under the Plan,

 and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtor;

 and it is further

          ORDERED that, as of the Effective Date of the Plan, the Debtor and its representatives,

 attorneys, professionals, and agents are authorized, empowered and directed to carry out all of the

 provisions of the Plan and Plan Documents and to perform any act necessary to implement,

 effectuate, or consummate the Plan, Plan Documents, and this Order, and to issue, execute,

 deliver, file, and record, as appropriate, such other contracts, agreements, documents, and to

 perform such other acts and execute and deliver such other documents as are consistent with and

 necessary or appropriate to implement, effectuate, or consummate the Plan, Plan Documents, and

 this Order and the transactions contemplated thereby and hereby, all without the requirement of

 further application to, or order of, this Court or further action by any other party; and it is further

          ORDERED that except as otherwise provided by the Plan or this Order, the rights

 afforded under the Plan and the treatment of Claims and Equity Interests under the Plan are in




 037546-94063/4831-2376-6746.9                                                                   Page 9
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 10
                                      of 15



 exchange for and in complete satisfaction, discharge, and release of, all Claims against the Debtor

 or the Estate and the termination of all Equity Interests; and it is further

          ORDERED that except as otherwise provided in the Plan, this Order, or separate Final

 Order, any and all injunctions or automatic stays provided for in this Chapter 11 Case under

 11 U.S.C. §§ 105 and 362, or otherwise, and in existence on the Confirmation Date, shall remain

 in full force and effect through the Effective Date; and it is further

                                    Approval of the Compromises

          ORDERED that pursuant to the Plan and Bankruptcy Rule 9019, and in consideration of

 the distributions and other benefits provided under the Plan, the terms and conditions of the

 Compromise incorporated in, and implemented pursuant to, the Plan are approved in all respects.

 The Debtor is authorized to undertake any and all actions necessary or appropriate to consummate

 or effectuate the terms of the Compromise; and it is further

                                  Executory Contracts and Leases

          ORDERED that, in accordance with Article 5 of the Plan, on the Effective Date, except

 as otherwise provided in the Plan, any unexpired lease or Executory Contract that has not been

 previously assumed or rejected by the Debtor pursuant to an order of the Bankruptcy Court shall

 be deemed rejected by the Debtor pursuant to sections 365(a) and 1123 of the Bankruptcy

 Code. Debtor will file a list of contracts to be assumed prior to date of the Confirmation Hearing.

 For the elimination of doubt, (a) the Lease Agreement by and between the Debtor and Zengistics,

 Inc. and (b) the Property Management Agreement by and between the Debtor and WCRE

 Management, LLC are hereby assumed by the Debtor. Entry of the Confirmation Order shall

 constitute approval of such assumptions or rejections, as the case may be (as such lists may be

 amended, supplemented or modified on or before the Confirmation Date), pursuant to sections

 365(a) and 1123 of the Bankruptcy Code. Any motions to assume Executory Contracts and


 037546-94063/4831-2376-6746.9                                                             Page 10
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 11
                                      of 15



 unexpired leases pending on the Effective Date shall be subject to approval by the Bankruptcy

 Court on or after the Effective Date by a Final Order., provided, however, that all claims and

 causes of action owned by the Debtor as of the Petition Date or that arose or were assigned to the

 Debtor thereafter are preserved notwithstanding such rejection; and it is further

           ORDERED that, in accordance with Section 5.04 of the Plan, any claim for damages

 arising from the rejection of an executory contract or unexpired lease by the Plan must be

 evidenced by a proof of claim filed with the Court and served upon the Debtor and its counsel

 within (30) thirty days after the earlier of (a) the date of entry of an order of the Bankruptcy Court

 approving such rejection or (b) the Confirmation Date. Any such Claims not filed within such

 times shall be forever barred from assertion against the Debtor, its Estate, and property; and it is

 further

                                 Provisions Relating to Claims Administration

           ORDERED that, in accordance with Section 6.01 of the Plan, except as otherwise set

 forth in the Plan, any objections to claims shall be filed on or before the date that is the later of:

 (a) sixty (60) days after the Effective Date, and (b) the last day of such other period of limitation

 as may be specifically fixed by an order of the Bankruptcy Court for objecting to certain Claims;

 and it is further

           Provisions Relating to Professional Fee Claims and Administrative Expenses

           ORDERED that, notwithstanding Section 2.05 of the Plan, the Holders of Professional

 Fee Claims shall file their respective final fee applications for the allowance of compensation for

 services rendered and reimbursement of expenses incurred through the Effective Date by no later

 than the date set for the Professional Fee Bar Date (as defined in the Plan), i.e., thirty (30) days

 from entry of this Order reflecting fees and expenses incurred as of the end of the month

 preceding the date of the Confirmation Hearing; and it is further


 037546-94063/4831-2376-6746.9                                                               Page 11
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 12
                                      of 15



          ORDERED that, in accordance with Section 2.02 of the Plan, each holder of an Allowed

 Administrative Claim (except any holder that agrees to a lesser or otherwise different treatment)

 shall be paid in full, in Cash, in full satisfaction of such Claim, on the later of the Effective Date

 or the date on which such Administrative Claim becomes an Allowed Claim, provided, however,

 that (a) Allowed Administrative Claims representing (1) post-petition liabilities incurred in the

 ordinary course of business by the Debtor or (2) post-petition contractual liabilities arising under

 loans or advances to the Debtor, whether or not incurred in the ordinary course of business, shall

 be paid in accordance with the terms and conditions of the particular transactions relating to such

 liabilities and any agreements relating thereto, and (b) Professional Fee Claims shall be paid when

 Allowed by an order of the Bankruptcy Court; and it is further

                                 General Implementation Provisions

          ORDERED that, on or before three (3) business days following the occurrence of the

 Effective Date of the Plan, the Debtor shall mail to all creditors, equity interest holders and all

 other parties in interest receiving notice in this Bankruptcy Case, a notice that informs such

 persons of: (i) the entry of this Confirmation Order, (ii) the occurrence of the Effective Date,

 (iii) such other matters as the Debtor deems appropriate or as may be ordered by the Bankruptcy

 Court, and (iv) any deadlines set by this Order or the Plan; and it is further

          ORDERED that all actions not otherwise previously approved by the Court that the

 Debtor took or effectuated (a) during the pendency of the Chapter 11 Case, (b) in the

 administration of the Chapter 11 Case, or (c) in the formulation, negotiation, prosecution, or

 implementation of the Plan are ratified and approved; and it is further

          ORDERED that the provisions of the confirmed Plan and this Order bind the Debtor and

 any Holder of Claims or Equity Interests in the Debtor, whether or not the Claim or Equity




 037546-94063/4831-2376-6746.9                                                               Page 12
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 13
                                      of 15



 Interest of such Holder is impaired under the Plan and whether or not such Holder has accepted

 the Plan; and it is further

          ORDERED that this Order is in recordable form, and shall be accepted by any filing or

 recording officer or authority of any applicable governmental unit for filing and recording

 purposes without further or additional orders, certifications, or other supporting documents; and it

 is further

          ORDERED that to the extent that, under applicable nonbankruptcy law, any of the actions

 contemplated in the Plan would otherwise require the consent or approval of the holders of Equity

 Interests in the Debtor, this Order shall constitute such consent or approval, and such actions shall

 be, and are deemed to have been, taken by unanimous action of the holders of Equity Interests in

 the Debtor; and it is further

          ORDERED that the failure to include specifically any particular provision of the Plan in

 this Order will not diminish the effectiveness of such provision nor constitute a waiver thereof, it

 being the intent that the Plan is confirmed in its entirety; and it is further

          ORDERED that, in the event of an inconsistency between the Plan and this Order, the

 provisions of this Order shall govern; and it is further

          ORDERED that this Court’s retention of jurisdiction as set forth in Article 8 of the Plan is

 approved. Such retention of jurisdiction does not affect the finality of this Confirmation Order.

 For the avoidance of doubt, the Court shall retain jurisdiction over all pending matters, including

 adversary proceedings; and it is further

          ORDERED that notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of

 this Order will be effective and enforceable immediately upon its entry.

                                                   ###




 037546-94063/4831-2376-6746.9                                                              Page 13
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 14
                                      of 15



 Prepared and Entry Requested By:

 By:    /s/ Morris D. Weiss
 WALLER LANSDEN DORTCH & DAVIS, LLP
 Morris D. Weiss
 State Bar No. 21110850
 100 Congress Avenue, Suite 1800
 Austin, Texas 78701
 (512) 685-6400
 (512) 685-6417 (FAX)
 morris.weiss@wallerlaw.com

 COUNSEL FOR THE DEBTOR-IN-POSSESSION

 Approved as to Form:

 By: /s/ Brian T. Cumings
 GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
 Christopher H. Trickey
 State Bar No.
 Brian T. Cumings
 State Bar No. 24082882
 401 Congress Avenue, Suite 2700
 Austin, TX 78701
 Telephone: 512.480.5626
 Facsimile: 512.536.9926
 ctrickey@gdhm.com
 bcumings@gdhm.com

 COUNSEL FOR SECURED CREDITOR
 56 EAST AVENUE, L.P.

 Lender’s Consent to Releases Contained in Section 9.06 of the Plan

 56 East Avenue, LP (a Texas limited partnership)
        By: 56 East Avenue GP, LLC (a Texas limited liability company), Its General Partner
               By: 56 East Avenue GP Ownership Trust, Its Sole Member


                             By: /s /Richard Long (signature attached)
                                Richard Long, Trustee




 037546-94063/4831-2376-6746.9                                                         Page 14
19-11649-tmd Doc#281 Filed 02/12/21 Entered 02/12/21 08:16:37 Main Document Pg 15
                                      of 15
